Citation Nr: 0914609	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-39 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for residuals of a right 
hand injury. 

2.  Entitlement to service connection for residuals of dental 
trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1962 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2008, the Board remanded for further development.   


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has residuals of a right hand injury related 
to service. 

2.  Dental trauma was not evident during service and 
residuals of dental trauma are not shown by competent 
evidence to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  Residuals of a right hand injury were neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008). 

2.  Residuals of dental trauma were neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110,1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Residuals of a Right Hand Injury

The Veteran contends that he injured his right hand in 
service when a hatch fell on him and hit his right hand.  

A veteran may be entitled to service connection if a 
preexisting condition was aggravated during his service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

If a disorder was not noted on entering service, clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation must be shown to overcome the 
presumption of soundness.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. 1153.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the examination report at service entry noted 
that there was a fracture of the third and fifth fingers on 
the right hand without sequelae.  As the Veteran's fracture 
was noted as "without sequalae," the Board finds that the 
fracture was merely noted as history without an indication of 
a current disability.  Although the Veteran entered service 
with a notation of a history of a right hand disability, he 
did not have a right hand disability at the time he entered 
active military service.  38 C.F.R. § 3.304(b)(1) (A history 
of pre-service existence of conditions recorded at the time 
of examination does not constitute a notation of such 
conditions.).  The Veteran is, thus, presumed to have entered 
service in sound condition.  38 U.S.C.A. §§ 1111, 1132; Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).

Having found that the Veteran was in sound physical condition 
at the time he entered service, the Board's must now 
ascertain whether the Veteran incurred such a disability as a 
result of any incident in service.

The Veteran's service treatment records were negative for a 
diagnosis of any injury to his right hand during his period 
of active service.  The Veteran, himself, indicated that he 
did not seek treatment for his right hand during his period 
of active service as he was not on his ship during the 
incident when the hatch fell and smashed his right hand. 

Post-service treatment records show complaints of right hand 
discomfort.  A June 2004 VA clinical record noted that the 
Veteran indicated that an orthopedist told him he had a 
tendon rupture.

The problem in this case is that there is no diagnosis of 
residuals of a right hand injury.  The evidence shows that 
the Veteran currently complains of right hand discomfort.  
The Board notes that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  In this regard, Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for residuals of a 
right hand injury is not warranted.
While it has been noted that the Veteran reported to a VA 
clinician that he was diagnosed with a tendon rupture, the 
Board points out that medical history provided by a Veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Importantly, no 
physician of record actually provided a diagnosis of a tendon 
rupture.  In addition, there is no indication that medical 
personnel had access to the claims folder when listing the 
Veteran's reported history.  Prejean v. West, 13 Vet. 444, 
448-9 (2000).

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, it 
has been held that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
residuals of a right hand injury related to service because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Residuals of Dental Trauma

The Veteran is claiming service connection for the residuals 
of dental trauma.  Specifically, he claims that his partial 
plate was replaced during service and that it was of such 
poor quality that it caused injury to other teeth. 

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a Veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  

The VA General Counsel (GC) has held that, for purposes of 
determining whether a veteran has Class II (a) eligibility 
for dental care, the term "service trauma" does not include 
the intended effects of treatment provided during a veteran's 
military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).  In its 
opinion on the subject, the GC noted, among other things, 
that the term "trauma" is ordinarily defined as a "physical 
injury caused by a blow, or fall . . ." or as a "wound; an 
injury inflicted more or less suddenly, by some physical 
agent."  In other words, an injury.  The General Counsel 
noted that treatment is given in order to remedy the effects 
of disease or injury, that dental treatment is not synonymous 
with dental trauma, and that it would be anomalous to 
conclude that the remedy for an injury or disease constituted 
further injury.

The Board has reviewed the entire evidence of record, 
including the records of  dental treatment that the Veteran 
received while on active duty.  After review, the Board finds 
that there is no basis to find that the Veteran sustained 
dental trauma during service or that the Veteran has 
residuals of dental trauma that were incurred therein.  In 
this regard, service dental records showed that he entered 
service with three missing teeth (numbers 7, 8, 10) with a 
partial plate in place.  The examination report at service 
separation similarly showed the same three missing teeth with 
a partial plate in place.  

The Veteran does not contend nor does the record show actual 
dental trauma during service.  The record shows that the 
Veteran required partial plates/dentures at the time of his 
entry into service in 1962.  While he has argued that his 
dental disabilities are the result of the replacement of his 
partial plate during service, it is noted that dental 
treatment does not constitute dental trauma within the 
meaning of the law applicable to dental benefits.  See supra 
VAOPGCPREC 5-97.  Therefore, the Veteran is actually claiming 
service connection for a dental disorder that would be rated 
as noncompensable under the rating schedule even if it were 
not noted at the time of entry into service.  With respect to 
service connection for missing teeth, the regulations 
governing dental claims make a fundamental distinction 
between "replaceable missing teeth",  see 38 C.F.R. § 
3.381(a), and teeth lost as a result of loss of substance of 
body of maxilla or mandible due to trauma or disease such as 
osteomyelitis, and not loss of the alveolar process as a 
result of periodontal disease. See 38 C.F.R. § 4.150; 
Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a 
demonstration of dental trauma, service connection may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The 
regulations cited above provide that service connection for 
replaceable missing teeth will be established for treatment 
purposes only.  The Veteran was discharged from service in 
1966, and, as such, can receive treatment only with a timely 
filed application.  That application needed to be submitted 
within one year of his discharge from active duty.  38 C.F.R. 
§ 17.161(f).  While it is unclear whether the Veteran was 
notified of this restriction by the appropriate service 
department at the time of his discharge, such notification is 
not required for service personnel who are discharged prior 
to 1982.  See Woodson, 8 Vet. App. 354.

Under these circumstances, the Veteran has failed to state a 
claim for service connection for a dental disorder.  As such, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for residuals of a right hand injury is 
denied. 

Service connection for residuals of dental trauma is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


